MEMORANDUM **
Myung Jun Son and his wife, son, and daughter-in law, natives and citizens of South Korea, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
We reject petitioners’ contention that the government failed to establish remova-bility by clear and convincing evidence, because petitioners conceded removability. See Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir.2008).
We also reject Myung Jun Son, Kyung Hee Son, and Beom II Son’s contention that the government should be equitably estopped from ordering their removal. Although a government employee, Leland Sustaire, issued their fraudulent alien registration cards, the record shows Myung Jun Son was not “ignorant of the true *506facts” when he procured the cards, id. at 1025, and “[i]n any event, estoppel against the government is unavailable where petitioners have not lost any rights to which they were entitled.” Sulit v. Schiltgen, 213 F.3d 449, 454 (9th Cir.2000).
Finally, we find no defects amounting to a due process violation. See Shin, 547 F.3d at 1024-25; Hong v. Mukasey, 518 F.3d 1030, 1035-36 (9th Cir.2008).
PETITION FOR REVIEW DENIED..

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.